                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

HERBERT WAYNE SMITH and
KIMBERLY SMITH                                                                        PLAINTIFFS

v.                                    Civil No. 1:19-cv-1031

TRW AUTOMOTIVE US, LLC; TRW
VEHICLE SAFETY SYSTEMS, INC.;
CHRYSLER MOTORS, LLC; and
FCA US LLC                                                                         DEFENDANTS

                                              ORDER

        Before the Court is Separate Defendant FCA US LLC’s (“FCA US”) Motion to Dismiss or,

in the Alternative, to Transfer or Stay Proceedings. ECF No. 15. Plaintiffs have filed a response.

ECF No. 26. FCA US has filed a reply. ECF No. 36. The matter is fully briefed and ripe for the

Court’s consideration.

        This products liability lawsuit arises out of an incident involving a 2008 Dodge Caravan

driven by Plaintiff Herbert Smith. Mr. Smith alleges that he was driving the vehicle on Interstate

20 in Louisiana when the airbag system inadvertently deployed. He claims that he was injured as

a result of the incident.

        On July 13, 2018, Plaintiffs filed a lawsuit in Louisiana state court seeking recovery for

personal injuries Mr. Smith allegedly sustained in the airbag deployment incident. The complaint

alleges numerous causes of action for strict liability, negligence, and intentional infliction of

emotional distress. Plaintiffs named TRW Automotive US LLC, TRW Vehicle Safety Systems,

Chrysler LLC, and FCA US LLC as defendants in that suit.

        Later the same day, Plaintiffs filed a nearly identical lawsuit in this Court against the same

defendants but added claims for fraud and punitive damages. On August 1, 2018, the Louisiana

state court defendants removed the case to federal court in the Western District of Louisiana.
Plaintiffs voluntarily dismissed the Arkansas lawsuit because they failed to serve the defendants in

time. On July 12, 2019, Plaintiffs filed the instant case. Presently, there are two separate and

parallel proceedings, the Louisiana action and the instant action, involving substantially the same

claims and the same parties. 1

         In the present motion, FCA US moves the Court to dismiss the instant lawsuit pursuant to

the “first-filed rule.” Alternatively, FCA US moves the Court to transfer the instant lawsuit to the

Western District of Louisiana or stay the instant lawsuit. In order to conserve judicial resources

and avoid conflicting rulings, the first-filed rule gives priority, for purposes of choosing among

possible venues when parallel litigation has been instituted in separate courts, to the party who first

establishes jurisdiction. Nw. Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1006 (8th Cir.

1993). The first-filed rule yields to the interests of justice and is not applied when a court, in its

discretion finds “compelling circumstances” supporting the rule’s abrogation. Id.

         FCA US argues that the present case should be dismissed because a similar lawsuit—the

Louisiana action—is still pending and thus FCA US is currently defending parallel lawsuits in

different forums. Plaintiffs argue in response that compelling circumstances exist such that the

Court should not apply the first-filed rule. Plaintiffs maintain that TRW Automotive US, LLC and

TRW Vehicle Safety Systems could escape liability should this Court dismiss the instant action

pursuant to the first-filed rule and then the Louisiana Court decides that it does not have jurisdiction

over the TRW entities. 2 According to Plaintiffs, the possibility of TRW escaping liability is a

compelling circumstance that should lead the Court to ignore the first-filed rule. However, the


1
  Plaintiffs do not deny that the first-filed Louisiana action and the instant action involve substantially the same parties
and issues.
2
  TRW Automotive US, LLC and TRW Vehicle Safety Systems have filed motions to dismiss in the Louisiana action
and the instant action, arguing that personal jurisdiction is lacking.
                                                             2
Court finds the proffered circumstance insufficiently compelling.

        Plaintiffs chose to file the Louisiana action first. By applying the first-filed rule in the

instant case, the Court is honoring Plaintiffs’ choice, promoting the efficient use of judicial

resources, and avoiding duplicative litigation. There is no reason for the Louisiana action and the

instant action to continue on parallel tracks in two different federal district courts. Further, the first-

filed rule gives the federal district court in Louisiana the right to decide whether the case should be

heard in Louisiana. The Court, however, is mindful that the TRW entities have filed a motion

requesting that the federal district court in Louisiana dismiss the Louisiana case for want of

jurisdiction. Thus, the Court believes that the the prudent course of action is not dismiss the instant

action but to stay it pending further resolution of jurisdictional issues in the Western District of

Louisiana.

        Accordingly, the Court finds that Separate Defendant FCA US LLC’s Motion to Dismiss or,

in the Alternative, to Transfer or Stay Proceedings (ECF No. 15) should be and hereby is

GRANTED. The Court hereby stays this action pending further resolution of jurisdictional issues

in the Western District of Louisiana. The Court directs the Clerk of Court to administratively close

this action pending further communication from the parties. If any party seeks to lift the stay and

commence this litigation again at a later date, that party should file a motion to do so in this Court

referencing this case number.

        IT IS SO ORDERED, this 13th day of January, 2020.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                    3
